     Case 2:21-cv-01298-MCE-KJN Document 5 Filed 08/19/21 Page 1 of 2


 1   MAYER BROWN LLP
     ARCHIS A. PARASHARAMI (SBN 321661)
 2   aparasharami@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     Attorney for Defendant
 6   AT&T MOBILITY LLC
 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11
     CASEY JARRAT, individually and on behalf   Case No. 2:21-cv-01298-MCE-KJN
12
     of all others similarly situated,
13                                              ORDER GRANTING STIPULATION
                        Plaintiff,              FOR EXTENSION OF TIME TO
14                                              RESPOND TO COMPLAINT
     vs.
15                                              Assigned to Hon. Morrison C. England
     AT&T MOBILITY LLC,
16                                              Action Filed: June 8, 2021
                        Defendant.              Removal Date: July 22, 2021
17

18

19
20

21

22

23

24

25

26

27

28


                                                                                   ORDER;
                                                           CASE NO. 2:21-CV-01298-MCE-KJN
     Case 2:21-cv-01298-MCE-KJN Document 5 Filed 08/19/21 Page 2 of 2


 1          WHEREAS, the Court, having considered the Parties’ Stipulation for an Extension of Time
 2   to Respond to Complaint (“Stipulation”), as well as the record and proceedings to date in the above-
 3   captioned action,
 4          IT IS HEREBY ORDERED that the Stipulation is GRANTED.
 5          IT IS HEREBY FURTHER ORDERED that Defendant’s deadline to substantively
 6   respond to the complaint shall be extended to 21 days after the date any order from the Court
 7   denying Defendant’s forthcoming motion to compel arbitration is electronically filed.
 8          IT IS SO ORDERED.
 9   Dated: August 19, 2021
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -1-
                                                                                               ORDER;
                                                                       CASE NO. 2:21-CV-01298-MCE-KJN
